LILES, Acting Chief Judge.
In February 1964, appellant was charged with breaking and entering with intent to commit a felony. He entered a plea of not guilty and was tried by a jury. He was convicted and sentenced to five years imprisonment. In 1970 appellant filed a writ of habeas corpus in this court alleging he was denied a right of appeal. This court appointed Circuit Judge Archie M. Odom to take testimony and make a finding of fact regarding the denial of appellant’s right to appeal.
Judge Odom found that appellant had not been informed of his right of appeal and upon this recommendation this court granted appellant a full appeal. Appellant’s only point is that he was represented by incompetent counsel at his trial. A review of the record reveals that he was represented by Mr. Ed Weaver, Jr. Mr. Weaver conducted a full and skillful cross-examination and generally conducted the trial in a knowing manner. The record fails to show that the trial was a mockery or a farce; but to the contrary, the case was well tried.
For these reasons the point on appeal is not meritorious and we therefore affirm.
HOBSON and McNULTY, JJ., concur.